Title: To Thomas Jefferson from Robert Smith, 3 November 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Nov. 3. 1808—
                  
                  The accompanying papers exhibit another melancholy instance of the remark of Erasmus—“Homo homini lupus”— As, however, these unhappy men, Hansen, Tingey and Cassin, in their mutual accusations, have asked for a Court of Enquiry they are, I presume, as is usual in such cases, to be indulged. Although many of the allegations, thus brought by these men against one another, may not be established, yet I have my fears, that, “Iliacos intra muros peccatur & extra.”
                  You will not let these papers take your attention from subjects, which at this moment are entitled to almost your whole time. A few days delay will not be material—
                  Respectfully
                  
                     Rt Smith 
                     
                  
               